PER CURIAM.
The petition for writ of certiorari filed in this cause on December 13, 1963, challenges an interlocutory order allegedly dated November 14, 1963, and filed on December 13, 1963. Examination of the transcript accompanying the petition reveals no order of November 14, 1963, and, in fact, reveals that the adjudication challenged was made in an order rendered on October 4, 1963. The latter date being seventy (70) days prior to the filing of the petition for writ of certiorari, the petition is untimely and must be dismissed.
SMITH, C. J., and ALLEN and ANDREWS, JJ., concur.